Justice TODD,
dissenting.
I respectfully dissent.
By its Per Curiam Order today, this Court remands this matter for further hearings so that the lower court may attempt to predict — again—whether the *6Commonwealth can implement this new law without disenfranchising a substantial number of voters in November. In my view, the time for prediction is over.
Forty-nine days before a Presidential election, the question no longer is whether the Commonwealth can constitutionally implement this law, but whether it has constitutionally implemented it. Despite impending near-certain loss of voting rights, despite the Commonwealth’s admitted inability thus far to fully implement Act 18 and its acceptance that, presently, “the Law is not being implemented according to its terms,” and despite the majority’s concession that the “most judicious remedy” in such circumstances would be to grant an injunction, the majority nonetheless allows the Commonwealth to virtually ignore the election clock and try once again to defend its inexplicable need to rush this law into application by November 6, 2012.
The majority correctly sets forth the standard of review that we, as the appellate court, are to apply in reviewing a lower court’s order granting or denying a preliminary injunction. We review for an abuse of discretion. Yet, the majority utterly fails to apply that standard to this appeal. My application of the required standard leads me to the inescapable conclusion that the lower court indeed abused its discretion in failing to find that irreparable harm of constitutional magnitude— the disenfranchisement of a substantial number of eligible, qualified, registered voters, many of whom have been proudly voting for decades — was likely to occur based on the present structure, timing, and implementation of Act 18; in my assessment, the lower court should have granted a preliminary injunction. Therefore, I would reverse.
Like the majority, I am not “satisfied with a mere predictive judgment based primarily on the assurances of government officials.” But, unlike the majority, I have heard enough about the Commonwealth’s scramble to meet this law’s requirements. There is ample evidence of disarray in the record, and I would not allow chaos to beget chaos. The stated underpinnings of Act 18 — election integrity and voter confidence — are undermined, not advanced, by this Court’s chosen course. Seven weeks before an election, the voters are entitled to know the rules.
By remanding to the Commonwealth Court, at this late date, and at this most critical civic moment, in my view, this Court abdicates its duty to emphatically decide a legal controversy vitally important to the citizens of this Commonwealth. The eyes of the nation are upon us, and this Court has chosen to punt rather than to act. I will have no part of it.
Justice McCAFFERY joins this dissenting statement.